Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment and Request for Continued Examination (RCE) of 02 February 2022. Claims 1-12 are pending and have been considered as follows. 
Response to Arguments
	Applicant’s amendments and arguments with respect to the Claim Objections to Claim 12 as set forth in the office action of 02 November 2021 have been considered and are persuasive. Therefore, the Claim Objections to Claim 12 as set forth in the office action of 02 November 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of Claim 7 under 35 USC 112(a) as set forth in the office action of 02 November 2021 have been considered and are persuasive. Therefore, the rejection of Claim 7 under 35 USC 112(a) as set forth in the office action of 02 November 2021 have been withdrawn.
Applicant’s arguments with respect to the rejection of Claim 4 under 35 USC 112(b) as set forth in the office action of 02 November 2021 have been considered and are persuasive. Therefore, the rejection of Claim 4 under 35 USC 112(b) as set forth in the office action of 02 November 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of Claims 1-12 under 35 USC 101 as set forth in the office action of 02 November 2021 have been considered and are NOT persuasive. Specifically, Applicant argues:

The Examiner’s Response-
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Specifically, Applicant argues that “independent claims 1, 5, and 6 are amended such that claims 1-12 more clearly meet the requirements of 35 U.S.C. § 101”. However, the amended limitations of claims 1, 5 and 6 such as “acquire event information about a predetermined event that a user who rides in the vehicle is scheduled to be involved in”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data collected and acquiring information from the collected data. The other amended limitations of claims 1, 5 and 6 such as “display the event information after displaying the processed image of the first facility or the processed image of the second facility on the display provided in the vehicle” are recited at a high level of generality (i.e., as a general means of displaying data/information), and amount to mere post solution actions, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful 
Applicant’s amendments and arguments with respect to the rejection of Claims 1-12 under 35 USC 103 as set forth in the office action of 02 November 2021 have been considered and are NOT persuasive. Specifically, Applicant argues:
Applicant respectfully traverses the rejections. However, in order to expedite prosecution, independent claim 1 is amended to clarify display the event information after displaying the processed image of the first facility or the processed image of the second facility on the display provided in the vehicle. Tanaka discloses the display of their alleged event information with their alleged processed captured images. See figs 8-12 and 16-18. Furthermore, Tanaka fails to disclose display of processed captured images before display of initial screen 15. As clarified, in claim 1 the event information is displayed after displaying the processed image of the first facility or the processed image of the second facility on the display provided in the vehicle Thus, Tanaka does not acquire event information about a predetermined event that a user who rides in the vehicle is scheduled to be involved in; display the processed image of the first facility or the processed image of the second facility on a display provided in the vehicle; and display the event information after displaying the processed image of the first facility or the processed image of the second facility on the display provided in the vehicle. 

The Examiner’s Response-
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Specifically, Applicant argues that “Tanaka discloses the display of their alleged event information with their alleged processed captured images. See figs 8-12 and 16-18. Furthermore, Tanaka fails to disclose display of processed captured images before display of initial screen”. Based on the claim language and the only support for the amended limitations being Figure 13 and paragraphs [0102] and [0103] of the specification, the amended display limitation is being reasonably broadly interpreted as just the step of Tanaka discloses the display of their alleged event information with their alleged processed captured images” does not indicate that Tanaka does not disclose “display the event information after displaying the processed image of the first facility or the processed image of the second facility on the display provided in the vehicle”. Tanaka discloses “acquire event information about a predetermined event that a user who rides in the vehicle is scheduled to be involved in; display the processed image of the first facility or the processed image of the second facility on a display provided in the vehicle; and display the event information after displaying the processed image of the first facility or the processed image of the second facility on the display provided in the vehicle” in at least Figures 8-12 and paragraphs [0043], [0044], [0107], [0140], [0145]-[0153], [0170], [0171], [0184], [0189] and [0190]. The claim language, under broadest reasonable interpretation, merely includes acquiring event information about a predetermined event that a user is going/scheduled to be involved in (some information that’s related to [about] a predetermined place/event the user is going/scheduled to be in) and that processed image(s) of the facilit[y/ies] are displayed then the next step is for the event information to be displayed which is disclosed by Tanaka. Tanaka includes predetermined event(s) such as different types of activities, places and facilities as stop-by places decided and/or selected; information (event information) about such predetermined event(s) are acquired to be able to inform and help the user further for what the user will experience and/or need (might need) at the 
Claim Objections
Claim 3 is objected to because of the following informalities:  “the vehicle is a vehicle that the user who is scheduled to be involved in the predetermined event rides”. Claim 1 previously recites “a predetermined event that a user who rides in the vehicle is scheduled to be involved in”; as such, the repetition of the same limitation of claim 1 in claim 3 with a different wording seems unnecessary and should be omitted.  Appropriate correction is required.

Claims 5 and 6 are objected to because of the following informalities:  “display the event information …” appears to be a typographical error and should be “displaying the event information …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 are indefinite because of the recited limitations “a user”. It is unclear, to the Examiner, whether Applicant is referring to the same user previously recited in claim 1 or not.

Claim 3 is indefinite because of the recited limitation “the circuitry is further configured to process the image of the first facility or the image of the second facility based on the event information”. Claim 1 previously recites “process an image of a first facility … or an image of a second facility … based on the facility information”; as such, it is unclear, to the Examiner, whether Applicant meant to instead recite “the circuitry is further configured to process the image of the first facility or the image of the second facility further based on the event information” or whether the limitation processing based on the event information of claim 3 is meant to replace the limitation processing based on the facility information of claim 1.

Claims 11 and 12 are indefinite because of the recited limitations “wherein processing the image of the first facility or the image of the second facility includes processing the image of the first facility or the image of the second facility into an image viewed from eyes of a visitor of the first facility or the second facility” (claim 11) and “wherein processing the image of the first facility or the image of the second facility includes processing the image of the first facility or the image of the second facility into an image viewed from eyes of a visitor who has passed through an entrance of the first facility or the second facility” (claim 12). Based on the other two dependent claims 9 and 10, it appears that in the dependent claims 9-12, Applicant is referring to the “process image of a first facility … or an image of a second facility … based on the facility information” of claim 1. As such, it is unclear, to the Examiner, how the processing the image(s) which is based on the facility information can include the limitations of claims 11 and 12. Based on the specification, it appears that it is the processing the image(s) based on the event information of claim 3 which could include the limitations of claims 11 and 12.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 5 and 6 recite “[acquire/acquiring] facility information containing an advertisement or publicity on a facility located along a travel route that a vehicle is scheduled to travel or a facility located within a predetermined range from the travel route … [acquire/acquiring] event information about a predetermined event that a user who rides in the vehicle is scheduled to be involved in”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data collected and acquiring information from the collected data. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the data could acquire the facility information, either mentally or using a pen and paper. The mere nominal recitation (in claims 1 and 6) that the various steps are being executed in an apparatus or a non-transitory medium does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1, 5 and 6 “while the vehicle is traveling along the travel route, [process/processing] an image of a first facility associated with the facility information or an image of a second facility present around the first facility based on the facility information , the image of the first facility and the image of the second facility having been captured by at least one camera that is included in the vehicle and is directed to surroundings of the vehicle; [display/displaying] the image of the first facility or the image of the second facility on a display provided in the vehicle; and display the event information after displaying the processed image of the first facility or the processed image of the second facility on the display provided in the vehicle”, do Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The “circuitry”, “non-transitory computer readable medium storing a program", "computer" and “instructions" are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (2-4 and 7-12) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1-12 are rejected under 35 USC 101, and thus are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20190086223A1) in view of Robert (US20200018976A1).
Regarding claim 1, Tanaka discloses a processing apparatus comprising a circuitry configured to (see at least abstract and Figure 2), acquire facility information containing an advertisement or publicity on a facility located along a travel route that a vehicle is scheduled to travel or a facility located within a predetermined range from the travel route (see at least [0009], [0026], [0084], [0123], [0137], [0139] and [0160]-[0162]), and while the vehicle is traveling along the travel route, acquire event information about a predetermined event that a user who rides in the vehicle is scheduled to be involved in (see at least [0043], [0044], [0107], [0140], [0145]-[0153], [0170], [0171], [0184], [0189] and [0190]), process an image of a first facility associated with the facility information or an image of a second facility present around the first facility based on the facility information and display the processed image of the first facility or the processed image of the second facility on a display provided in the vehicle (see at least Figure 16, Figure 17, [0095], [0099], [0107], [0123], [0137], [0156], [0164], [0170], [0176]-[0178], [0182] and [0187]) and display the event information after displaying the processed image of the first facility or the processed image of the second facility on the display provided in the vehicle (see at least Figures 8-12, [0043], [0044], [0107], [0140], [0145]-[0153], [0170], [0171], [0184], [0189] and [0190]).
Tanaka fails to disclose the image of the first facility and the image of the second facility having been captured by at least one camera that is included in the vehicle and is directed to surroundings of the vehicle and the processing(s) and the displaying(s) being applied/performed to/for such images. However, such matter is suggested by Robert (see at least Figure 4, [0018], [0039], [0040] and [0042]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tanaka to incorporate the teachings of Robert which teaches the image of the first facility and the image of the second facility having been captured by at least one camera that is included in the vehicle and is directed to surroundings of the vehicle and the processing(s) and the displaying(s) being applied/performed to/for such images since they are both directed to displaying facility information to users and incorporation of the teachings of Robert would increase accuracy and reliability of the overall system.

Regarding claim 3, Tanaka as modified by Robert discloses wherein: the vehicle is a vehicle that the user who is scheduled to be involved in the predetermined event rides; the processing apparatus is a processing apparatus provided in the vehicle (see at least Tanaka [0060], [0099], [0100], [0134], [0159], [0174] and [0190]); and (see at least Tanaka [0060], [0095], [0099], [0100], [0134], [0137], [0156], [0159], [0164], [0174], [0177] and [0190]).

Regarding claim 5, claim 5 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 6, Tanaka discloses a non-transitory computer readable medium storing a program causing a computer to execute instructions for (see at least abstract, Figure 2 and [0207]). The rest of claim 6 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 7, Tanaka as modified by Robert discloses wherein: the second facility is a facility associated with the first facility, or the second facility is present in a region in which the first facility is present (see at least Tanaka [0190]).

Regarding claim 8, Tanaka as modified by Robert discloses wherein the circuitry is configured to process the image of the first facility and the image of the second facility, and display the processed image of the first facility and the processed image of the second facility on the display provided in the vehicle (see at least Tanaka Figure 16, Figure 17, [0095], [0099], [0107], [0123], [0137], [0156], [0164], [0170], [0176]-[0178], [0182], [0187] and [0190]).

Regarding claim 9, Tanaka fails to disclose wherein processing the image of the first facility or the image of the second facility includes adding information to or removing information from a real environment of the image of the first facility or the image of the second facility. However, such matter is suggested by Robert (see at least Figure 4, [0018], [0039], [0040] and [0042]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tanaka to incorporate the teachings of Robert which teaches wherein processing the image of the first facility or the image of the second facility includes adding information to or removing information from a real environment of the image of the first facility or the image of the second facility since they are both directed to displaying facility information to users and incorporation of the teachings of Robert would increase accuracy and reliability of the overall system.

Regarding claim 10, Tanaka fails to disclose wherein processing the image of the first facility or the image of the second facility includes adding the facility information to a real environment of the image of the first facility or the image of the second facility. However, such matter is suggested by Robert (see at least Figure 4, [0018], [0039], [0040] and [0042]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tanaka to incorporate the teachings of Robert which teaches wherein processing the image of the first facility or the image of the second facility includes adding the facility information to a real environment of the image of the first facility or the image of the second facility since they .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20190086223A1) in view of Robert (US20200018976A1) in further view of Parat (US20190256105A1).
Regarding claim 2, Tanaka as modified by Robert discloses processing the image of the first facility or the image of the second facility (see at least Tanaka Figure 16, Figure 17, [0095], [0099], [0107], [0123], [0137], [0156], [0164], [0170], [0176]-[0178], [0182] and [0187]).
Tanaka as modified by Robert fails to disclose processing the image includes modifying a structure of content in the image through predetermined image processing; and the circuitry is further configured to adjust a degree to which the structure is modified through the predetermined image processing upon receiving input from a user. However, such matter is suggested by Parat (see at least Figure 2, Figure 3, [0031], [0036], [0038] and [0045]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tanaka as modified by Robert to incorporate the teachings of Parat wherein processing the image includes modifying a structure of content in the image through predetermined image processing; and the circuitry is further configured to adjust a degree to which the structure is modified through the predetermined image processing upon receiving input from a user since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20190086223A1) in view of Robert (US20200018976A1) in further view of Hong (US20190005544A1) in yet further view of Iwasaki (US20200159251A1).
Regarding claim 4, Tanaka as modified by Robert does not explicitly disclose wherein: the display is placed on an entire surface or part of a surface of an internal space of the vehicle. However, such matter is suggested by Hong (see at least Figure 15, [0025] and [0242]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tanaka as modified by Robert to incorporate the teachings of Hong wherein: the display is placed on an entire surface or part of a surface of an internal space of the vehicle since they 
Tanaka as modified by Robert and Hong fails to disclose acquire first information on an acceleration of the moving vehicle, and control a captured image to be displayed on the display such that a user in the vehicle experiences an acceleration in a direction different from a direction of the acceleration indicated by the first information. However, such matter is suggested by Iwasaki (see at least [0881], [0882] and [1151]; given Tanaka as modified by Robert and Hong is being further modified by Iwasaki, it would have been obvious to one of ordinary skill in the art that Iwasaki’s teachings would be applied to “a captured image” in order to maximize efficiency of the overall system). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tanaka as modified by Robert and Hong to incorporate the teachings of Iwasaki to acquire first information on an acceleration of the moving vehicle, and control a captured image to be displayed on the display such that a user in the vehicle experiences an acceleration in a direction different from a direction of the acceleration indicated by the first information since they are all directed to displaying content to users in vehicles and use of Iwasaki would increase comfort (see at least Iwasaki [0882]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20190086223A1) in view of Robert (US20200018976A1) in further view of Akiko (JP2002287616A).
Regarding claim 11, Tanaka as modified by Robert discloses wherein processing the image of the first facility or the image of the second facility includes processing the image of the first facility or the image of the second facility (see at least Tanaka Figure 16, Figure 17, [0095], [0099], [0107], [0123], [0137], [0156], [0164], [0170], [0176]-[0178], [0182] and [0187]).
Tanaka as modified by Robert fails to disclose processing the image of the first facility or the image of the second facility into an image viewed from eyes of a visitor of the first facility or the second facility. However, such matter is suggested by Akiko (see at least [0008], [0013], [0024], [0033], [0037], [0041]-[0045] and [0065]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tanaka as modified by Robert to incorporate the teachings of Akiko which teaches processing the image of the first facility or the image of the second facility into an image viewed from eyes of a visitor of the first facility or the second facility since they are all directed to displaying images of facilities to users and incorporation of the teachings of Akiko would ensure increased user comfort and efficiency of the overall system.

Regarding claim 12, Tanaka as modified by Robert discloses wherein processing the image of the first facility or the image of the second facility includes processing the image of 5Application No. 15/929,215Reply to Office Action of June 29, 2021the first facility or the image of the second facility (see at least Tanaka Figure 16, Figure 17, [0095], [0099], [0107], [0123], [0137], [0156], [0164], [0170], [0176]-[0178], [0182] and [0187]).
(see at least [0008], [0013], [0024], [0033], [0037], [0041]-[0045] and [0065]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tanaka as modified by Robert to incorporate the teachings of Akiko which teaches processing the image of5Application No. 15/929,215 Reply to Office Action of June 29, 2021the first facility or the image of the second facility into an image viewed from eyes of a visitor who has passed through an entrance of the first facility or the second facility since they are all directed to displaying images of facilities to users and incorporation of the teachings of Akiko would ensure increased user comfort and efficiency of the overall system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please observe the prior arts cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667    

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667